ACCEPTED
                                                                                                                     03-14-00518-CV
                                                                                                                             7394219
                                                                                                          THIRD COURT OF APPEALS
                                                                                                                     AUSTIN, TEXAS
                                                                                                               10/15/2015 2:32:14 PM
                                                                                                                   JEFFREY D. KYLE
                                                                                                                              CLERK
                                            ALDRICH            PLLC
                                              ATTORNEYS
                                                                                           RECEIVED  Scott   IN Lindsey
                                                                                    3rdBoard
                                                                                         COURT      OF   APPEALS
                                                                                             Certified - Civil Appellate Law
                                                                                          AUSTIN,
                                                                                       Texas Board of TEXAS
                                                                                                       Legal Specialization


                                                                                    10/15/2015 2:32:14          PM
                                                                                                slindsey@aldrichpllc.com
                                                                                                     VV\NW.aldrichpllc.com

                                                                                         JEFFREY D. KYLE
                                               October 15, 2015                                Clerk



         Court Clerk                                                       Via electronic filing
         Court of Appeals
         Third District of Texas
         PO Box 12547
         Austin, Texas 78711

                  Re:   Court of Appeals Number: 03-14-00518-CV; 03-14-00515-CV
                        Trial Court Case Number: D-1-GN-14-001582; D-1-GN-14-001581

         Dear Clerk:

                  Pursuant to the Court's October 13, 2015 request for paper copies of the briefs
         filed in this· case, enclosed please find three copies of Appellant's Brief and three copies
         of Appellant's Reply Brief.

                Please contact me with any questions.

                                                           Yours very truly,




                                                           Scott Lindsey

         SEL/sd
         Encl.

        cc:    Court Clerk                                        CMRRR# 7011 3500 0000 4371 6457
               Court of Appeals
               Third District of Texas
               PO Box 12547
               Austin, Texas 78711
                      (with enclosures)

               Mr. John Thomas                                                  Via electronic service
               George, Brothers, Kincaid & Horton, LLP
               114 West yth Street, Ste. 11 00
               Austin, Texas 78701
1130 Fort Worth Club Tower • 777 Taylor Street • Fort Worth, TX 76102 · Tel (817)   336~5601       • Fax (817) 336-5287